DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. Claims 2, 7 and 12 have been canceled, claims 1, 3-6, 8-11 and 13-15 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to because fig. 4 and fig. 5 are same, please correct fig. 4 according to specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01)
Claim 1, 6 and 11 recite “allowing the user to directly operate the real object in the AR scenario…” However, there is not disclosure in specification of “allowing the user to directly operate the real object in the AR scenario”, so the language constitutes new matter.   
Paragraph [0056] recites “control the virtual sphere to move in space according to the position information of the real sphere, realize the effect of synchronous movement of the real sphere and the virtual sphere, so that a user may operate the real sphere on a virtual AR court by wearing a pair of AR glasses”. The real sphere is controlled via binding a virtual sphere, looks like it’s not controlled directly by user as applicant claimed, the specification doesn’t mention how the real object is operated or controlled in AR scenario in detailed steps either. In fig. 2 and fig. 3, step 22, controlling, according to the position information of the real object, a virtual object in an augmented reality AR scenario to move in the AR scenario according to a moving track of the real object (paragraph [0052]); in specification, paragraph [0071] recites “Step 42, controlling the virtual object to move to a target position in the AR scenario after the position information of the real object is updated”, and paragraph [0078] recites “the controlling module 52 is configured to control, according to the position information of the real object, a 
Claim 1, 3-6, 8-11 and 13-15 fail to comply with the written description requirement, and is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-6, 8, 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara U.S. Patent Application 20140016825 in view of Olson U.S. Patent 9996978.
Regarding claim 6, Kasahara discloses a mixed reality interaction apparatus, comprising a processor (control unit 120) and a memory (storage unit 108) storing instructions thereon, the processor when executing the instructions (paragraph [0008]: non-transitory computer-readable medium storing instructions which, when executed by a processor, perform a method comprising recognizing real object in an image… modifying a display of a virtual object), being configured to: 

map the real object into a virtual object in an augmented reality (AR) scenario according to the position information of the real object, and display in superposition the virtual object on a corresponding position in the AR scenario according to the position information of the real object, allowing a position of the virtual object and a position of the real object in a real world seen by a user through an AR device being the same (paragraph [0002]: a virtual object is arranged to be aligned to a position of a real object; paragraph [0110]: the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114). Then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S 116); paragraph [0042]: output image Im02 generated such that virtual objects are superimposed on the input image Im01 is shown on the right of FIG. 2. In the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b);
obtaining an identifier of the real object (paragraph [0072]: The image recognizing unit 140 outputs an identifier, the position P, the posture W, and the scale Sc of each real object projected in the input image to the determining unit 160, the data acquiring unit 170 and the display control unit 190); 
bind the real object to the virtual object according to the identifier of the real object (paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content); 

Kasahara discloses all the features with respect to claim 6 as outlined above. However, Kasahara fails to disclose obtaining position information of a real object in space in real time through a positioning chip disposed in the real object, allowing the user to directly operate the real object by wearing an AR device. 
Olson discloses obtaining position information of a real object in space in real time through a positioning chip disposed in the real object (col. 3 line 50-60: The one or more sensors 132 may be configured to generate output conveying motion information associated with RC vehicle 118 … one or more sensors 132 may include one or more of a global positioning system (GPS)), 
allowing a user to directly operate the real object by wearing an AR device (col. 4 line 36-40: a display of display interface 122 may be configured to present one or more of images, video, augmented reality images, and/or other information. In some implementations, the display may include one or more of a handheld display, a user-worn display; col. 4 line 53-60: The input interface 124 may comprise one or more components configured to generate output 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara’s to obtain real time position information as taught by Olson, to control remote object via display interface.

Regarding claim 8, Kasahara as modified by Olson discloses the apparatus according to claim 6, wherein the processor is further configured to receive an object binding request inputted by the user, the object binding request comprises the identifier of the real object, and the object binding request is used to indicate to bind the real object to the virtual object (Kasahara’ paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara’s to obtain real time position information as taught by Olson, to control remote object via display interface.

Regarding claim 10, Kasahara as modified by Olson discloses the apparatus according to claim 6, wherein the processor is configured to control the virtual object to move to a target 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara’s to obtain real time position information as taught by Olson, to control remote object via display interface.

Claim 1 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 1.
Claim 3 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 3.
Claim 5 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 5.
Claim 11 recites the functions of the apparatus recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the medium steps of claim 11.
Claim 13 recites the functions of the apparatus recited in claim 8 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the medium steps of claim 13.
Claim 15 recites the functions of the apparatus recited in claim 10 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the medium steps of claim 15.

Claim 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara U.S. Patent Application 20140016825 in view of Olson U.S. Patent 9996978, and further in view of Hernandez U.S. Patent Application 20170309178.
Regarding claim 9, Kasahara as modified by Olson discloses all the features with respect to claim 6 as outlined above. However, Kasahara as modified by Olson fails to disclose receiving the position information of the real object in the space sent by the positioning chip via ultra-wideband (UWB) technology in real time; the position information comprises three-dimensional coordinates of the real object.
Hernandez discloses receiving the position information of the real object in the space sent by the positioning chip via ultra-wideband (UWB) technology in real time; the position information comprises three-dimensional coordinates of the real object (paragraph [0055]: local positioning system (LPS) or systems based on real-time position-finding (RTLS), RFID tag-based systems and UWB-based systems or position- and motion sensor systems; paragraph [0094]: an ultra-wideband (UWB) is used in order to improve the range precision of the local positioning system, especially in the case of multi-path transmission scenarios; paragraph [0032]: the absolute position of child 202 is able to be localized on a digital map of traffic space 204). 


Claim 4 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 4.
Claim 14 recites the functions of the apparatus recited in claim 9 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the medium steps of claim 14.

Response to Arguments

Applicant's arguments filed 11/12/2020, page 7 - 10, with respect to the rejection(s) of claim(s) 1, 6 and 11 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Kasahara U.S. Patent Application 20140016825 in view of Olson U.S. Patent 9996978, as outlined above.

Applicant argues on page 7 that Lam… fails to disclose “mapping the real object into a virtual object in an augmented reality (AR) scenario according to the position information of the real object... Further, Lam also fails to disclose “the identifier of the real object”... Furthermore, the moving object is the human body of the user in Lam. In contrast, as recited in the amended claim 1, the real object is an object operated by the user in the AR scenario displayed with the virtual object by wearing an AR device.

In reply, the rejection is based on Kasahara and Olson combined. 

obtaining an identifier of the real object (paragraph [0072]: The image recognizing unit 140 outputs an identifier, the position P, the posture W, and the scale Sc of each real object projected in the input image to the determining unit 160, the data acquiring unit 170 and the display control unit 190); 
bind the real object to the virtual object according to the identifier of the real object; control, according to the position information of the real object and identifier of the real object, the virtual object to move synchronously in the AR scenario according to a moving track of the real object; the real object in the AR scenario displayed with the virtual object by wearing the AR device (paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content; paragraph [0110]: the display control unit 190 generates an image of the virtual object related to each real object according to the decided 

Applicant argues on page 8-9 that the augmented reality image of the RC vehicle 118 remoted-controlled by the user will never display on the display interface in Olson... the RC vehicle 118 is remotely controlled by the user using the input interface in Olson. In contrast, as recited in the amended claim 1, the user directly operate the real object.
Further, Olson also does not disclose the identifier of the real object and controlling, according to the position information of the real object and the identifier of the real object, a virtual object in an augmented reality (AR) scenario to move synchronously in the AR scenario according to a moving track of the real object.

In reply, Olson discloses the augmented reality image of the RC vehicle 118 remoted-controlled by the user will display on the display interface (col. 4 line 36-40: a display of display interface 122 may be configured to present one or more of images, video, augmented reality images, and/or other information. In some implementations, the display may include one or more of a handheld display, a user-worn display; col. 13 line 31-39: At an operation 404, a display interface may be provided. The display interface may comprise one or more of a graphics rendering component, a display, and/or other components… The augmented reality images may include at least some of the visual information represented by the view 
The RC vehicle 118 is remotely controlled by the user using the input interface in Olson; and in current application specification, paragraph [0056] recites “control the virtual sphere to move in space according to the position information of the real sphere, realize the effect of synchronous movement of the real sphere and the virtual sphere, so that a user may operate the real sphere on a virtual AR court by wearing a pair of AR glasses”. The real sphere is controlled via binding a virtual sphere in interface, looks like it’s not controlled directly by user as applicant claimed, the specification doesn’t mention how the real object is operated or controlled in AR scenario in detailed steps either. Olson’s controlling vehicle via display interface is similar to current application’s “operate the real sphere on a virtual AR court”.
Kasahara discloses the other limitation such as “the identifier of the real object and controlling, according to the position information of the real object and the identifier of the real object, a virtual object in an augmented reality (AR) scenario to move synchronously in the AR scenario according to a moving track of the real object”. 

Applicant argues on page 9-10 that “align” is for positions of the virtual object and the real object, which is totally different with “mapping”. As recited in the amended claim 1, the real object is mapped into a virtual object in an AR scenario according to the position information of the real object, which is for objects. 
In addition, in the amended claim 1, after the real object is mapped into a virtual object in an AR scenario according to the position information of the real object, the virtual object is displayed in superposition on a corresponding position in the AR scenario according to the position information of the real object, allowing a position of the virtual object and a position of the real object in a real world seen by a user through an AR device being the same. 


Further, the virtual object moves synchronously in the AR scenario according to a moving track of the real object (paragraph [0096]: the display control unit 190 causes the virtual object to be displayed on a display device so that the virtual object can track the position, the posture, and the scale of each real object; claim 7: choosing a tracking rate such that the modified display of the virtual object moves in tandem with the image). These features are similar to current application claimed limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616